Citation Nr: 0433471	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for Meniere's disease 
(also claimed as vertigo).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1992 to May 
1998, and March 1999 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued to assign a noncompensable 
evaluation for the service-connected Meniere's disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

In the March 1999 rating decision that granted service 
connection, the RO noted the veteran's service medical 
records indicated repeated treatment for dizziness and 
tinnitus, with nausea and vomiting.  The service medical 
records did not definitively diagnose Meniere's disease, but 
rather, stated that diagnosis should be ruled out.  A 1998 VA 
examination gave the impression of Meniere's disease.

On the VA Form 9 for the rating decision on appeal concerning 
a noncompensable evaluation for the disability the veteran 
indicated that an Ear, Nose, and Throat specialist treated 
her in August 2002.  The physician apparently told her she 
may not have Meniere's syndrome, but she did have an 
irregularity in the right ear.  The veteran still continued 
to have symptoms of dizziness.  At the September 2004 
hearing, the veteran testified she had difficulty driving due 
to attacks, and that she experienced vertigo.

Any medical records from the ENT specialist mentioned above 
should be obtained.  Also, the veteran should undergo a VA 
examination to clarify the diagnosis of her ear disability.  
It is noted that the rating schedule anticipates to a certain 
degree a diagnosis might change after the grant of service 
connection.  Repercussion, however, upon a current rating of 
service connection when change is made of a previously 
assigned diagnosis or etiology should be kept in mind, such 
that, the aim should be the reconciliation and continuance of 
the diagnosis or etiology upon which service connection for 
the disability has been granted.  38 C.F.R. § 4.13 (2004).

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should attempt to obtain the 
records referred to by the veteran in 
her VA Form 9 concerning treatment by a 
specialist for the right ear.

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify the diagnosis 
of the veteran's ear disability, and 
assess the current severity of the 
disability including hearing loss, 
tinnitus, and vertigo.  The evaluation 
of hearing impairment shall include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's increased rating claim.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




